463 S.E.2d 79 (1995)
342 N.C. 182
Dora POWELL, As Administratrix of the Estate of Timothy Gwan Powell, Deceased,
v.
S & G PRESTRESS COMPANY, The Arundel Company, Michael Means and Richard Schouten.
No. 260A94.
Supreme Court of North Carolina.
November 3, 1995.
William H. Dowdy, Wilmington, for plaintiff-appellant.
Johnson & Lambeth by Beth M. Bryant and Robert White Johnson, Wilmington, for defendant-appellees.
*80 Patterson, Harkavy & Lawrence by Burton Craige, Raleigh, for amicus curiae North Carolina Academy of Trial Lawyers.
Cranfill, Sumner & Hartzog, L.L.P. by David H. Batten and Edward C. LeCarpentier III, Raleigh, for amicus curiae North Carolina Association of Defense Attorneys.
PER CURIAM.
The decision of the Court of Appeals is affirmed.
However, as in Mickles v. Duke Power Co., 338 N.C. 311, 450 S.E.2d 488, we disavow the language of the Court of Appeals in its decision in this case suggesting that Restatement (Second) of Torts § 8A illus. 1 (1965) is illustrative of the type of conduct required to satisfy the "substantial certainty" test of Woodson v. Rowland, 329 N.C. 330, 407 S.E.2d 222 (1991).
AFFIRMED.
ORR, J., did not participate in the consideration or decision of this case.